UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                  No. 99-6270



LARRY DAVIS DUNLAP,

                                                     Petitioner - Appellant,

           versus


ATTORNEY   GENERAL   OF   NORTH    CAROLINA;    G.   L.
WOODARD,

                                                 Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-98-192-1)


Submitted:   May 25, 1999                   Decided:      September 24, 1999


Before ERVIN,* NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Davis Dunlap, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.



     *
       Judge Ervin participated in the consideration of this case
but died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Larry Davis Dunlap seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See Dunlap v.   Attorney General of North Caro-

lina, No. CA-98-192-1 (M.D.N.C. Feb. 10, 1999).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




                                  2